Title: John Adams to Charles Adams, 2 March 1794
From: Adams, John
To: Adams, Charles


          
            Dear Charles
            Philadelphia March 2. 1794
          
          What! are my venerable Old Friend Gates, and my respectable old Acquaintance Osgood, and my intimate Connection W. S. Smith, about becoming Town Meeting Men and to aid the Democratical Societies, the Constitutional Societies and the Jacobinical Clubbs, in their Attempts to overawe the Government of their Country? or is the Object to divide the People into Parties? or to force Us into a War Nolens Volens, Nolentes Volentes? or what does it all mean?
          Is it Clintonian Electioneering? or is it that Osgood and Smith are setting Up for Representatives? Was you at the Meeting? What says the Wise Baron to all this? tell me Charles all about it in Confidence— Dont let any of them know that I asked the Questions or that you answered them.
          Let me know another Thing is Mr Burr a Man of Such ample Fortune as to purchase Richmond Hill and large Additions to it, make Improvements of very expensive kinds and all this? Is the Practice of Law such a mine of Gold with You? Has he moreover so great a share of that Practice?
          
          We have been a Week with our Doors open trying Mr Gallatins Election: and have had much sterling Sense, much sound Law, much strong Reasoning much harmonious Eloquence and much brilliant Action: but We have had Some puerile Declamation, some Party Spirit, some miserable sophistry, some transports of Passion, and Some ignorant unintelligible Jargon. The Ballance however was greatly for the Honour and Dignity of the senate, and the Decision just and right.— Be discreet and secret. dont expose these free strictures which are intended for your confidential Use & Amusement.
          What Figure did you make with your Cause? Dont make me wait a Week now, for an Answer.
          I am, with usual regard
          
            John Adams
          
        